In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00114-CV



           JAMES N. VISSERING, Appellant

                            V.

  WHEATVILLE CEMETERY ASSOCIATION, Appellee



         On Appeal from the 276th District Court
                Morris County, Texas
                Trial Court No. 24,320




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
       The parties have filed with this Court an agreed motion to set aside the trial court’s

judgment and remand the case to the trial court. The parties represent to this Court that they

have reached a full and final settlement and ask us to remand the case to the trial court for

approval of that settlement. In such a case, no real controversy exists, and in the absence of a

controversy, the appeal is moot.

       We grant the motion. We set aside the judgment of the trial court without regard to the

merits and remand the case to the trial court for rendition of judgment in accordance with the

parties’ settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B). Unless otherwise agreed by

the parties, costs on appeal are divided equally between the parties.

       We dismiss the appeal.




                                              Bailey C. Moseley
                                              Justice


Date Submitted:        November 13, 2013
Date Decided:          November 14, 2013




                                                 2